Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed October 19, 2021 has been received, Claims 1, 6-8, and 13-15 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


1.	Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dalton (US 2004/0118017).
Regarding Claim 1, Dalton discloses an insole (20) comprising: a bottom layer (22) having a top side and a bottom side, a heel portion, a toe portion and an arch portion (as seen in Fig.1-5); a plurality of curvilinear ridges (30 & 32) located on bottom side of the bottom layer and protrude outwardly from the bottom side of said bottom layer (as seen in Fig.3) and extend essentially lengthwise along a longitudinal insole axis that extends longitudinally from the heel portion into the toe portion (as seen in Fig.2), said plurality of longitudinal curvilinear ridges occupy substantially the lateral .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

2.	Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dalton (US 2004/0118017) in view of Kolumbuchi (WO 2009/068298 A1).
Regarding Claim 6, Dalton discloses the invention substantially as claimed above including the moisture wicking substrate textile being treated with an anti-bacterial agent, which reduces odor causing bacteria and fungus (Pg.3, para.31; i.e. a moisture wicking textile is a cooling textile in that it removes moisture from a user’s foot). Dalton does not disclose the textile comprising jadeite. However, Kolumbuchi teaches a shoe cleaning powder comprising jadeite that can be added to the inside/footbed of a shoe to eliminate foot odors (Abstract, Description, and Claim 4, see attached WO document)..
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have substituted the anti-bacterial agent of Dalton with the jadeite powder, as taught by Kolumbuchi, as a simple substitution of one odor fighting agent for another in order to yield the predictable result of inhibiting foul odors.

3.	Claims 7 and 13-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dalton (US 2004/0118017) in view of McCormick (US 2006/0254088).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the phase change material of McCormick to modify the top layer of Dalton in order to provide a material layer having the capability of slowly releasing energy to accommodate an appropriate temperature release for a wearer's foot, should the wearer be in either hot or cold weather.
Regarding Claims 13-15, Dalton discloses the invention substantially as claimed above. Dalton does not disclose an insole having a secondary middle layer situated between said top layer and said middle layer. However, McCormick teaches an insole (10,110,510) further comprising a secondary middle layer (120, bottom layer of 516) situated between said top layer (118,top layer of 516) and said middle layer (112,512)(Fig.4,8,9A). McCormick also teaches wherein said secondary middle layer (bottom layer of 516) comprises EVA about 1.5 mm thick (Pg.4, para.46).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the secondary middle layer of McCormick to modify the insole of Dalton in order to provide an additional layer for increased comfort and cushioning for the foot of a wearer.

4.	Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dalton (US 2004/0118017) in view of McCormick (US 2006/0254088), in further view of Yamada (US 2010/0251577).
Regarding Claim 8, Dalton discloses the invention substantially as claimed above. Dalton does not disclose the bottom layer of the insole being made of ethylene vinyl acetate. However, McCormick teaches an insole (510) wherein said bottom layer (514) comprises an ethylene vinyl acetate ("EVA")(Fig.8,9A)(Pg.4, para.46).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substituted the foam bottom layer of Dalton with the cushioning EVA, as taught by McCormick, as a simple substitution of one well know type of cushioning material for another in order to provide comfort to the foot of a wearer when the insole is in use. Additionally, it is noted that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Dalton and McCormick disclose the invention substantially as claimed above. Dalton, and specifically McCormick, do not disclose EVA further comprising magnesium oxide. However, Yamada teaches ethylene vinyl acetate ("EVA") comprising magnesium oxide for use in insulating materials and insoles (Pg.1, para.2 &15, Pg.2, para.21-23, Pg.4, para.50). The combination of Dalton and McCormick with Yamada would teach a layer of EVA comprising magnesium oxide, that helps transfer heat away from the foot in as much as is claimed and defined by Applicant.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the magnesium oxide filler of Yamada to .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1, 6-8, and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-10, and 13-15 of U.S. Patent No. 10,441,023. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims have the same structure as the patented claims.

Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732